Citation Nr: 9921987	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractory right 
inguinal pain, claimed as a right leg disability.

2.  Entitlement to service connection for a back disability 
as secondary to refractory right inguinal pain. 


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
February 1973.  The appellant also served on active duty for 
training in October 1993 and October 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1997 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
refractory right inguinal pain, claimed as a leg disability, 
and service connection for a back disability as secondary to 
right inguinal pain were denied.  The appellant appeals these 
determinations.  

The issue of entitlement to service connection for a back 
disability will be addressed in the REMAND section.


FINDINGS OF FACT

1.  The appellant sustained an injury manifested by right 
inguinal pain while on active duty for training in October 
1993 and again in October 1994.

2.  The appellant currently has right abductor tendinitis 
with strain of the right inguinal area.

3.  There is a nexus between the appellant's inservice injury 
and his current disability.


CONCLUSION OF LAW

The appellant's current refractory right inguinal disability 
was incurred while he was on active duty for training. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each of the appellant's claims is whether he has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him in any further development of the 
claim, since such development would be futile.  38 U.S.C.A. 
§  5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the appellant's claim for service connection 
of a disability manifested by right inguinal pain, the 
determinative issues presented are (1) whether the appellant 
had a disability or injury to his right inguinal area during 
active service; (2) whether he currently disability involving 
his right inguinal area; and if so, (3) whether his current 
right inguinal disability is etiologically related to his 
active duty injury.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The evidence shows that the appellant sustained an injury 
during active duty for training.  An October 1993 outpatient 
treatment report indicates that he had injured his right leg 
involving his right inguinal area during active duty physical 
training (APFT).  Pain was observed in the medial aspect of 
his right thigh which started after doing sit-ups.  Upon 
objective examination, the right thigh showed no 
discoloration and no tenderness.  A November 1993 outpatient 
treatment record shows continued pain in the right leg and 
hip and an right inguinal sprain was diagnosed.  In July 
1994, the appellant complained of right inguinal pain since 
his October 1993 injury during APFT.  A October 1994 
memorandum from the appellant's reserve unit indicates that 
he was also injured during October 1994 during APFT.  A 
October 1994 treatment record from an Army Health Clinic 
indicates occasional complaints of pain in his right leg, 
most notably in the inguinal regional of his right leg.  A 
diagnosis of mild to moderate tendinitis of the right 
inguinal ligament was rendered. 

In addition to a inservice injury, the evidence shows that 
the appellant currently has disability involving his right 
inguinal area.  A recent VA joints examination in October 
1997 indicates that the appellant continued to experience 
pain associated with his prior injuries during physical 
training.  He stated that he experienced pain in his right 
inguinal area which radiated to the medial aspect of his 
right knee and down to his ankle.  The examiner diagnosed 
right abductor tendinitis with strain due to objective 
evidence of pain in the right inguinal area.  

The evidence also shows a link or nexus between the inservice 
injury and the current disability.  Outpatient treatment 
records show that the appellant sought follow-up treatment 
for his inguinal pain in December 1994.  Similarly the VA 
examination of October 1997 indicates that this pain has 
continued.  

Therefore, based on the decision above, the Board finds that 
the criteria for establishing service connection have met.  
The appellant currently has right abductor tendinitis which 
is attributable to a right inguinal strain sustained during 
active duty for training.  According, giving the appellant 
the benefit of the doubt, service connection for a right leg 
disability, right abductor tendinitis with strain, is granted 
subject to the laws and regulations pertaining to the payment 
of monetary benefits. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


ORDER

Service connection for a refractory right inguinal pain, 
claimed as a leg condition, is granted, subject to the laws 
and regulations regarding the payment of monetary benefits.  


REMAND

The United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims, has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that at the time the RO considered the 
appellant's claim for secondary service connection of a back 
disability, the appellant did not have any service connected 
disability.  As set forth above, service connection has been 
established for right inguinal pain.  The Board is of the 
opinion that, in light of this decision, a reexamination of 
the appellant's claim for service connection for back pain as 
secondary to his right inguinal pain is necessary at the RO.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should reevaluate the 
appellant's claim for service connection 
for a back disorder as secondary to right 
inguinal pain.

2.  If the decision remains adverse to 
the appellant, in whole or in part, he 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim. 




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

